Seawell, J.
delivered the Judgment of the Court.
We have no difficulty in deciding this case. Whatever may be the effect of the act of limitations when a plaintiff shall endeavor to support his title by it in an action for personal property, we do not think necessary at this time to be decided, because this case steers clear of such question ; and as to the clause in the act of 1806, requiring persons who claim slaves in virtue of parol gifts before that time made, to prosecute their actions within a limited time, that also must be understood to relate to adverse claims, and can therefore have no bearing in this case.
Whether the witnesses who deposed to the several facts stated in the case, were worthy of credit, was the peculiar province of the jury to decide. If they were believed, the *439jury did right; and there is nothing in this case which shews that they ought not to have been believed. Taking the case, therefore, as it appears to us, whatever possession the father had, after the gift, was by the permission of the son, and in fact, according to the joint understanding of both: Such possession, therefore, was the possession of the son, and for which the son could have maintained no action, without shewing that the father claimed adversely. Wherefore, we are all of opinion, that the rule for a new trial should be discharged.